       Case 2:19-cv-02579-DMC Document 41 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL FOUST,                                        No. 2:19-CV-2579-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    ALI, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s filing, ECF No. 33, which has been

19   docketed as a request for information. Plaintiff states:

20                   I would like to know if and when CMF [California Medical Facility] is
                     getting cameras. Therefore, I wouldn’t be doing time for something I
21                   didn’t do. . . .
22                   Id. at 1.
23                   To the extent Plaintiff wants to know if the prison will be getting cameras in the

24   future, whether that happens or not is irrelevant to the claims in this case, which concern alleged

25   events in the past. If Plaintiff is seeking information about whether there were cameras at the

26   time of the events alleged in the complaint, he may seek that information from Defendants

27   through the discovery process once the Court determines this action is appropriate for service and

28   Defendants have filed an answer.
                                                         1
       Case 2:19-cv-02579-DMC Document 41 Filed 04/13/21 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.     Plaintiff’s request at ECF No. 33 is construed as a motion; and

 3                2.     So construed, Plaintiff’s motion is denied.

 4

 5   Dated: April 12, 2021
                                                        ____________________________________
 6                                                      DENNIS M. COTA
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
